UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 22, 2011 DELTA AIR LINES, INC. (Exact name of registrant as specified in its charter) Delaware 001-05424 58-0218548 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P.O. Box 20706, Atlanta, Georgia30320-6001 (Address of principal executive offices) Registrant’s telephone number, including area code:(404) 715-2600 Registrant’s Web site address:www.delta.com Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On November 22, 2011, the Board of Directors of Delta Air Lines, Inc. (“Delta”) elected David G. DeWalt to Delta’s Board of Directors.The Board of Directors appointed Mr. DeWalt to serve on the Board’s Finance Committee and Safety & Security Committee.Mr. DeWalt will be compensated for his service as a director on the same basis as other non-employee directors of Delta. A copy of Delta’s press release announcing Mr. DeWalt’s election to the Board of Directors is attached to this report as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit 99.1 Press Release dated November 28, 2011 titled “Delta Board of Directors Names David G. DeWalt as Newest Member” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELTA AIR LINES, INC. By:/s/ Leslie P. Klemperer Date:November 28, 2011 Leslie P. Klemperer Vice President – Deputy General Counsel and Secretary EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 Press Release dated November 28, 2011, titled “Delta Board of Directors Names David G. DeWalt as Newest Member”
